99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie REYNOLDS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-6603.
United States Court of Appeals, Fourth Circuit.
Oct. 10, 1996.

M.D.N.C.
REHEARING GRANTED, OPINION VACATED.

ORDER

1
The appellant's petition for rehearing and suggestion for rehearing en banc were submitted to this Court;  the appellee submitted a response to the petition.


2
Upon consideration of the parties' submissions, the Court GRANTS the petition for rehearing and VACATES its judgment of July 23, 1996.  Further, the judgment of the district court regarding the appellant's fourth claim, pertaining to his conviction of the charge specified in Count Two of the Indictment, is VACATED and REMANDED to the district court for further consideration in light of  Bailey v. United States, 116 S.Ct. 501 (1995), United States v. Hawthorne, 94 F.2d 118 (4th Cir.1996), and United States v. Smith, 94 F.2d 122 (4th Cir.1996).


3
The judgment of the district court regarding the appellant's remaining claims is AFFIRMED.


4
Entered at the direction of Judge Hall, with the concurrence of Judge Murnaghan and Judge Niemeyer.